Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The preambles of independent claims 1 and 10 claim a system and method, respectively, for determining cement bonding.  However, the last paragraph of each claim refers to determining the integrity of a material.  It is vague and indefinite whether the integrity refers to the bonding and the material refers to cement.
	Finally, as a whole the Quintero Wellbore Index is vague and indefinite since “a series of indices including one or more arrival times of one or more rays through a zone of interest” does not clearly define what such indices are.  Independent claims 1 and 10 would require a more clear definition of the Quintero Wellbore Index.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3, 6-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hurst et al (‘876) in view of Zhao (‘648).
	Hurst et al discloses a well measurement system and method for determining cement bonding.  The system includes an acoustic logging tool (10).  The acoustic logging tool includes at least one transmitter (20), where the at least one transmitter is configured to broadcast a pressure pulse, and at least one receiver (24), where the at least one receiver is configured to record a reflected pressure pulse.  The system further includes an information handling system (28).  The information handling system determines an integrity of a material (quality of cement bond).
The difference between independent claims 1 and 10 and Hurst et al is the claims specify using “a Quintero Wellbore Index”.  
Zhao teaches an improved system/method of determining cement bond integrity using a series of indices (events) including one or more arrival times of one or more rays through a zone of interest (see paragraphs 0005-0007).  
	Therefore, in view of Zhao et al’s improved cement bond determining, it would have been obvious to one of ordinary skill in the art to have modified the system/method of determining the cement bonding of Hurst et al by using a series of indices (events) 
 	Dependent claims 2, 3, 6, 15, 16, 17 and 18 are all disclosed by the system and method disclosed in Hurst et al.
	Per claims 7-9 and 11-13, the recording of samples every microsecond and the transmitting of a pulse for ten microseconds would appear to be a matter of design choice dictated by the prevailing conditions in a specific cased borehole and therefore obvious to one of ordinary skill in the art.

6.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hurst et al (‘876) in view of Zhao (‘648), as applied to claim 10 above, and further in view of the PG-Publication to Collins et al (‘585).
 	Per claim 14, Collins et al teaches (see paragraph 0019) that multipole transmitters including dipole, cross-dipole or hexapole that generate different wave modes are well known in the art such that it would have been obvious to one of ordinary skill in the art to have further modified Hurst et al’s method by generating different wave modes with a multipole source.

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

8.	Claims 1-6, 10 and 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7 and 15-20 of copending Application No. 16/582727 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations claimed in the instant application may be found in pending claims of the ‘727 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974. The examiner can normally be reached Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl